                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                              CASE NO. 3:21-CV-217-FDW-DCK

    MICHAEL SLAFKA, and DAVID CARR,                                )
                                                                   )
                    Plaintiffs,                                    )
                                                                   )
      v.                                                           )        ORDER
                                                                   )
    THOMAS F. REECE, et al.,                                       )
                                                                   )
                    Defendants.                                    )
                                                                   )

           THIS MATTER IS BEFORE THE COURT on pro se Plaintiffs’ “Motion To Disqualify

Counsel” (Document No. 44) filed August 23, 2021. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, the undersigned will deny the

motion without prejudice.

           The Court finds Defendants’ Sellers, Ayers, Dortch & Lyons, P.A. (“SADL”) and Cynthia

Jones (“Jones”) arguments persuasive.                    Specifically, SADL and Jones argue in their

“Memorandum In Opposition To Plaintiffs’ Motion To Disqualify Counsel” that they both agree

that “[t]here is no ‘conflict’ of interest.” (Document No. 46, p. 2). Furthermore, Plaintiffs fail to

cite any relevant or persuasive authority in their motion to convince the undersigned of any present

conflict of interest between SADL and Jones.1

           IT IS, THEREFORE, ORDERED that pro se Plaintiffs’ “Motion To Disqualify

Counsel” (Document No. 44) is DENIED without prejudice. In the event that a conflict of




1
  Notably, too, Plaintiff failed to file a reply in support of its “Motion To Disqualify Counsel” or notice of intent not
to reply by September 7, 2021, as directed by the Court’s September 2, 2021 Order. See (Document No. 60).



        Case 3:21-cv-00217-FDW-DCK Document 64 Filed 09/10/21 Page 1 of 2
interest does arise between Defendant SADL and Defendant Jones, the parties may file an

appropriate motion with the Court at that time.

       SO ORDERED.

                                      Signed: September 10, 2021




                                                  2
      Case 3:21-cv-00217-FDW-DCK Document 64 Filed 09/10/21 Page 2 of 2
